The facts are stated in the opinion by the Chief Justice filed herein. In Ex Parte Earman, 85 Fla. 297, 95 So. 755, 31 A. L. R. 1226, the contempt charged was language used in a letter written to a circuit judge by a judge of the municipal court. The letter was not clearly contemptuous in its import and it expressly stated it was written for "information, and as a communication from a judge of an inferior court to the judge of an appellate court" as "a statement of facts." It was held that under the rules of the common law the writer of the letter could not be adjudged in contempt, where he expressly denied under oath that he wrote the letter with intent to reflect on the circuit judge, the language complained of not being plainly contemptuous. See also Ex Parte Biggers, 85 Fla. 323,95 So. 763; 6 R. C. L. 525; 13 C. J. 75.
Where the act charged clearly constitutes contempt, a denial under oath of a contemptuous intent in committing the act, does not require a discharge. In such cases the question is not whether contempt was intended, but whether the conduct constituted contempt. See United States v. Shipp, 203 U.S. 563,51 L.Ed. 319, 27 Sup. Ct. 165, 8 A.  E. Ann. Cas., 265. Emery v. State, 78 Neb. 547, 111 N.W. 374, 9 L.R.A. (N.S.) 1124; O'Flinn v. State, 89 Miss. 850, 43 So. 82, 9 L.R.A. (N.S.) 1119; Ex Parte Bankhead, 200 Ala. 102, 75 So. 478; Prine v. State, 143 Miss. 231, 108 So. 716; Pierce v. U.S., 37 App. Cases, D.C. 582; Carson v. Ennis, 146 Ga. 726, 92 S.E. 281, L.R.A. 1917E 650; In Re Fountain, 182 N.C. 49, 108 S.E. 342.
    "As a general rule habeas corpus does not lie to *Page 355 
correct mere irregularities of procedure where there is jurisdiction, and in order to sustain the writ there must be illegality or want of jurisdiction. Ex Parte Pitts, 35 Fla. 149,  17 South. Rep. 96; Ex Parte Prince, 27 Fla. 196,  9 South. Rep. 659; Ex Parte Bowen, 25 Fla. 214,  6 South. Rep. 64. When a person has been taken into custody under an order of a court exercising proper jurisdiction, a habeas corpus to discharge the person so taken involves a collateral attack on the order under which he is held, and well established rules forbid an investigation into matters of mere irregularity in procedure. But illegality in matter of law or want of jurisdiction may be inquired into and the decision of the lower court as to such matter, is not conclusive. The following language taken from People ex rel. Hackley vs. Kelly, 24 N.Y. 74, a contempt proceeding, is expressive of our views on the subject, viz: 'But this rule is of course subject to the qualification, that the conduct charged as constituting the contempt must be such that some degree of delinquency or misbehavior can be predicated of it; for if the act be plainly indifferent or meritorious, or if it be only the assertion of the undoubted right of the party, it will not become a criminal contempt by being adjudged to be so. The question whether the alleged offender really committed the act charged, will be conclusively determined by the order or judgment of the court; and so with equivocal acts, which may be culpable or innocent according to the circumstances; but where the act is necessarily innocent or justifiable, it would be preposterous to hold it a cause of imprisonment. Hence, if the refusal of Mr. Hackley, the relator, to answer the question propounded to him, was only an assertion of a right secured to every person by the Constitution, it was illegal to commit him for contempt.' It cannot certainly be true that the decision of an inferior court adjudging a matter to be a contempt precludes all investigation as to the legality or proper authority of the court to make such order; and on the other hand, it must not be forgotten that in such matters when the court is acting within the sphere of its legitimate powers the appellate tribunal will not undertake to review the correctness *Page 356 
of conclusions as to matters of fact or questions of mere procedure. In Re Dill, 32 Kansas, 668." Ex Parte Ed. Senior, Jr., Habeas Corpus, 37 Fla. 1,  14, 14 So. 652.
    "When the order or judgment of a court of general jurisdiction committing the petitioner to jail for contempt is collaterally attacked by  habeas corpus, every intendment will be indulged in support of validity of such order or judgment unless the contrary affirmatively appears. It is generally held in such cases that the recitals in the commitment record are conclusive of the facts recited, and a statement filed by the judge as to matters occurring before him is usually regarded as importing absolute verity." State ex rel. Grebstein v. Lehman, 100 Fla. 473, 482, 129 So. 818.
The overt conduct charged is not equivocal and it constitutes contempt, therefore the commitment for contempt is conclusive. See Ex Parte Savin, 131 U.S. 267, 33 L.Ed. 150, 9 Sup. Ct. 699; Sinclair v. U.S., 279 U.S. 749, 73 L.Ed. 938, 49 Sup. Ct. 471, 63 A. L. R. 1258; 25 App. D.C. 404; Baumgartner v. Joughin,105 Fla. 335, 141 So. 185; and Wilson v. Joughin, No. 3, 105 Fla. 353,  141 So. 178; filed this day.
Petitioner remanded.
ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.
BUFORD, C.J., dissents.